___________

                                    No. 96-1116
                                    ___________

Victor Kessell,                          *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri.
United States of America,                *
                                         *          [UNPUBLISHED]
              Appellee.                  *

                                    ___________

                     Submitted:     July 25, 1996

                           Filed:   August 12, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Victor Kessell pleaded guilty to distributing crack cocaine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).          The district court1
sentenced him to 235 months in prison and four years supervised release.
We affirmed Kessell's sentence on direct appeal, rejecting his challenge
to the district court's drug-quantity finding.           See United States v.
Kessell, No. 94-1140, 1994 WL 399563 (8th Cir. Aug. 3, 1994) (unpublished
per curiam).    Kessell then brought this 28 U.S.C. § 2255 motion to vacate
his sentence.    The district court denied the motion.    Kessell appeals, and
we affirm.


     Kessell argues that his three prior burglary convictions constituted
one "related" case for purposes of calculating his




     1
     The HONORABLE FERNANDO J. GAITAN, JR., United States District
Judge for the Western District of Missouri.
criminal history, because they were not separated by "intervening" arrests
and he received concurrent sentences on the same day; that he was not
responsible for much of the crack cocaine attributed to him for sentencing;
and that the district court failed to make specific findings on the drug
quantity issue, in violation of Federal Rule of Criminal Procedure 32.
These    issues   were   raised   or   should   have    been   raised   in   Kessell's
unsuccessful direct appeal.       In any event, they are without merit.


        Kessell also argues that he received ineffective assistance of
counsel during sentencing and on direct appeal because counsel failed to
raise and adequately argue the above issues.           However, as these claims are
without merit, Kessel cannot show he was prejudiced by the counsel's
alleged deficiencies.     See Strickland v. Washington, 466 U.S. 668, 687, 690
(1984).


        Accordingly, we affirm.


        A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.